UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6480



PHILLIP JAMES CLEMENTS,

                                            Petitioner - Appellant,

          versus


THOMAS R. CORCORAN, Warden; ATTORNEY GENERAL
FOR THE STATE OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
98-2086-CCB)


Submitted:   September 8, 1999            Decided:   October 7, 1999


Before WILKINS and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Phillip James Clements, Appellant Pro Se. Ann Norman Bosse, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1999).   We have reviewed the record and the district court's opin-

ion and find no reversible error.     Accordingly, we deny a certifi-

cate of appealability and dismiss the appeal on the reasoning of

the district court.   See Clements v. Corcoran, No. CA-98-2086-CCB

(D. Md. Mar. 11, 1999).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           DISMISSED




                                  2